EXHIBIT 10.2

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS AND UNTIL
SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED. THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF
THIS WARRANT.

 

Warrant No. 2004-        

  Number of Shares:            

Date of Issuance: December 8, 2004

  (subject to adjustment)

 

SONTRA MEDICAL CORPORATION

 

Common Stock Purchase Warrant

 

Void after December 8, 2009

 

Sontra Medical Corporation, a Minnesota corporation (the “Company”), for value
received, hereby certifies that                                  (including
registered assigns, the “Registered Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company, at any time or from time to time
on or after December 8, 2004 and on or before December 8, 2009 at not later than
5:00 p.m. (Boston, Massachusetts time) up to                      shares of
Common Stock, $.01 par value per share, of the Company (the “Common Stock”), at
a purchase price of $2.45 per share. The shares purchasable upon exercise of
this Warrant, and the purchase price per share, each as adjusted from time to
time pursuant to the provisions of this Warrant, are hereinafter referred to as
the “Warrant Shares” and the “Purchase Price,” respectively.

 

1. Registration Rights. The Warrant Shares possess certain registration rights
pursuant to that certain Common Stock and Warrant Purchase Agreement, dated as
of December 8, 2004, by and between the Company and the Investors listed therein
(the “Purchase Agreement”).

 

2. Exercise.

 

(a) This Warrant may be exercised by the Registered Holder, in whole or in part,
by surrendering this Warrant, with the purchase form appended hereto as Exhibit
I duly executed by such Registered Holder or by such Registered Holder’s duly
authorized attorney, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full in
cash, by certified or bank check, or by wire transfer of immediately available
funds, in lawful money of the United States, of the Purchase Price payable in
respect of the number of Warrant Shares purchased upon such exercise.



--------------------------------------------------------------------------------

(b) If on any date after the effectiveness of the Registration Statement (as
defined in the Purchase Agreement), the closing price of the Common Stock, as
quoted on the Nasdaq National Market, the Nasdaq SmallCap Market or the
principal exchange on which the Common Stock is listed, or if not so listed then
in the over-the-counter market as published in The Wall Street Journal, for 20
consecutive trading days equals at least $4.90 (subject to adjustment in the
event of any subdivision, combination or reclassification affecting the Common
Stock), the Company shall have the right, at its option and upon 30 days written
notice to the Registered Holder, to terminate this Warrant; provided that (i)
the Registered Holder shall have the right to exercise this Warrant at any time
prior to such termination pursuant to Section 2(a), and (ii) the Registration
Statement shall be effective at all times during such 30-day notice period. Upon
such termination, the Registered Holder shall have no further rights hereunder.
The Registered Holder shall have the right to exercise the Warrant until the
termination of the 30-day notice period, provided that such 30-day notice period
terminates prior to December 8, 2009.

 

(c) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in subsection 2(a) above.
At such time, the person or persons in whose name or names any certificates for
Warrant Shares shall be issuable upon such exercise as provided in subsection
2(d) below shall be deemed to have become the holder or holders of record of the
Warrant Shares represented by such certificates.

 

(d) In the event of any exercise of the rights represented by this Warrant,
certificates for the Shares so purchased shall be delivered to the Registered
Holder within a reasonable time and, unless this Warrant has been fully
exercised or has expired, a new Warrant representing the shares with respect to
which this Warrant shall not have been exercised shall also be issued to the
Holder within such reasonable time.

 

(e) For purposes of this Warrant, the per share fair market value of the
Company’s Common Stock shall mean:

 

(i) If the Company’s Common Stock is publicly traded, the per share fair market
value shall be the average of the closing prices of the Common Stock as quoted
on the Nasdaq National Market, the Nasdaq SmallCap Market or the principal
exchange on which the Common Stock is listed, or if not so listed then the fair
market value shall be the average of the closing bid prices of the Common Stock
in the over-the-counter market as published in The Wall Street Journal, in each
case for the fifteen trading days ending five trading days prior to the date of
determination of fair market value;

 

(ii) If the Company’s Common Stock is not so publicly traded, the per share fair
market value shall be such fair market value as is determined in good faith by
the Board of Directors of the Company after taking into consideration factors it
deems appropriate, including, without limitation, recent sale and offer prices
of the capital stock of the Company in private transactions negotiated at arm’s
length.

 

2



--------------------------------------------------------------------------------

3. Adjustments.

 

(a) If outstanding shares of the Company’s Common Stock shall be subdivided into
a greater number of shares or a dividend in Common Stock shall be paid in
respect of Common Stock, the Purchase Price in effect immediately prior to such
subdivision or at the record date of such dividend shall, simultaneously with
the effectiveness of such subdivision or immediately after the record date of
such dividend be proportionately reduced and the number of Warrant Shares
issuable upon exercise of the Warrant immediately prior to such subdivision or
the record date of such dividend shall, simultaneously with the effectiveness of
such subdivision or immediately after the record date of such dividend, be
proportionately increased. If outstanding shares of Common Stock shall be
combined into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased, and the number
of Warrant Shares issuable upon exercise of this Warrant immediately prior to
such combination shall, simultaneously with the effectiveness of such
combination, be proportionately reduced.

 

(b) If there shall occur any capital reorganization or reclassification or
change of securities of the class issuable upon exercise of this Warrant (other
than a change in par value, or as a result of a subdivision or combination), or
in case of any merger of the Company with or into another corporation (other
than a merger with another corporation in which the Company is the surviving
corporation), or in case of any sale of all or substantially all of the assets
of the Company, the Company, or such successor or purchasing corporation, as the
case may be, shall duly execute and deliver to the holder of this Warrant a new
Warrant (in form and substance reasonably satisfactory to the holder of this
Warrant), or the Company shall make appropriate provision without the issuance
of a new Warrant, so that the holder of this Warrant shall have the right to
receive, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the shares of Common
Stock theretofore issuable upon exercise of this Warrant, (i) the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change, merger or sale by a holder of the number of
shares of Common Stock then purchasable under this Warrant, or (ii) in the case
of such a merger or sale in which the consideration paid consists all or in part
of assets other than securities of the successor or purchasing corporation, at
the option of the Registered Holder of this Warrant, the securities of the
successor or purchasing corporation having a value at the time of the
transaction equivalent to the fair market value per share of Common Stock at the
time of the transaction, as determined pursuant to subsection 1(e) above. The
provisions of this subsection 3(b) shall similarly apply to successive
reclassifications, changes, mergers and transfers.

 

(c) When any adjustment is required to be made pursuant to this Section 3, the
Company shall promptly mail to the Registered Holder a certificate setting forth
the Purchase Price and the number of Warrant Shares issuable upon exercise of
this Warrant after such adjustment and setting forth a brief statement of the
facts requiring such adjustment. Such certificate shall also set forth the kind
and amount of stock or other securities or property into which this Warrant
shall be exercisable following such adjustment.

 

3



--------------------------------------------------------------------------------

4. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the fair market value per share of Common
Stock, as determined pursuant to subsection 1(e) above.

 

5. Requirements for Transfer.

 

(a) This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Securities Act of
1933, as amended (the “Act”), or (ii) the Company first shall have been
furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Act.

 

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

 

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144(k) under the Act.

 

6. Representations and Warranties of Registered Holder. The Registered Holder
represents and warrants to the Company as follows:

 

(a) This Warrant and the Warrant Shares issuable upon exercise thereof are being
acquired for the Registered Holder’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Act, and the Registered Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Act. The Registered Holder is not a registered broker dealer or an entity
engaged in the business of being a broker dealer. The Registered Holder
understands that this Warrant and the Warrant Shares issuable upon exercise
thereof are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Warrant and the Warrant Shares issuable upon
exercise thereof may be resold without registration under the Act only in
certain limited circumstances.

 

(b) The Registered Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Warrant Shares purchasable pursuant to the
terms of this Warrant and of protecting its interests in connection therewith.

 

4



--------------------------------------------------------------------------------

(c) The Registered Holder is able to bear the economic risk of the purchase of
the Warrant Shares pursuant to the terms of this Warrant.

 

7. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other stock, securities and property, as from
time to time shall be issuable upon the exercise of this Warrant; provided,
however, that if at any time the Company shall not have sufficient shares so
available, the Company shall promptly take corrective action to remedy such
shortfall.

 

8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 5 hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.

 

9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

10. Transfers, etc.

 

(a) The Company will maintain a register containing the names and addresses of
the Registered Holders of this Warrant. Any Registered Holder may change its
address as shown on the warrant register by written notice to the Company
requesting such change.

 

(b) Subject to the provisions of Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company.

 

(c) Until any transfer of this Warrant is made in the warrant register, the
Company may treat the Registered Holder of this Warrant as the absolute owner
hereof for all purposes; provided, however, that if and when this Warrant is
properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer hereof as the absolute owner hereof for all purposes,
notwithstanding any notice to the contrary and with no liability whatsoever to
the Registered Holder.

 

5



--------------------------------------------------------------------------------

11. Mailing of Notices, etc. All notices and other communications from the
Company to the Registered Holder of this Warrant shall be given by hand, by
messenger, mailed by first-class certified, registered mail, postage prepaid, or
by a nationally recognized overnight delivery company to the address furnished
to the Company in writing by the last Registered Holder of this Warrant who
shall have furnished an address to the Company in writing. All notices and other
communications from the Registered Holder of this Warrant or in connection
herewith to the Company shall be given by hand, by messenger, mailed by
first-class certified or registered mail, postage prepaid, or by a nationally
recognized overnight delivery company to the Company at its principal office set
forth below. If the Company should at any time change the location of its
principal office to a place other than as set forth in the preamble hereto, it
shall give prompt written notice to the Registered Holder of this Warrant and
thereafter all references in this Warrant to the location of its principal
office at the particular time shall be as so specified in such notice.

 

12. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company.

 

13. Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought.

 

14. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

15. Governing Law. This Warrant will be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts.

 

SONTRA MEDICAL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

6



--------------------------------------------------------------------------------

EXHIBIT I

 

PURCHASE FORM

 

To:

  Sontra Medical Corporation    Dated:                                

10 Forge Parkway

        

Franklin, MA 02038

        

Attn: Chief Financial Officer

    

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.         ), hereby irrevocably elects to purchase              shares of the
Common Stock covered by such Warrant. The undersigned herewith makes payment of
$             in lawful money of the United States, representing the full
purchase price for such shares at the price per share provided for in such
Warrant.

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 

 

--------------------------------------------------------------------------------

(Name)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)

 

The undersigned hereby represents and warrants that the aforesaid shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale, in connection with the distribution thereof, and that
the undersigned has no present intention of distributing or reselling such
shares and all representations and warranties of the undersigned set forth in
Section 6 of the attached Warrant are true and correct as of the date hereof.

 

Signature:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT II

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                         
                                                              hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No.             ) with respect to the number of shares of Common Stock
covered thereby set forth below, unto:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

Shares

--------------------------------------------------------------------------------

                                                           

Dated:                                                         

 

Signature:                                     
                                                  

Dated:                                                         

 

Witness:                                     
                                                    